Title: To Benjamin Franklin from Thomas Barclay, 7 May 1784
From: Barclay, Thomas
To: Franklin, Benjamin



Sir
Paris 7th May 1784

The Gentleman who will have the Honor to deliver this Letter to you is Mr. Morel du faux of Dunkirk, who has been several Years settled in that place with great reputation, and who when I was at Amsterdam, was recommended to me so warmly by a

number of persons for whom I have the greatest respect, that I promis’d to Interest myself in procuring for him the Office of Agent or vice Consul for the United States.— I mentiond this application already to your Excellency, and informed Mr. Morel of what pass’d. He waits upon you to State some services he has done to America, and will think himself under great obligations to you if he succeeds— As it is highly proper for me to have your approbation of the appointments that are to take place, I have referd Mr. Morel to you, on this occasion and remain with the greatest respect, Sir Your Excellency Most Obedient Most Hume. Servt.

Thos Barclay
His Excellency Benjamin Franklin Esqr.

